Citation Nr: 0805635	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-05 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently rated as 0 percent disabling.

3.  Entitlement to service connection for cardiovascular 
dysmetabolic syndrome, also claimed as "Syndrome X." 

4.  Entitlement to service connection for high cholesterol, 
also claimed as hyperlipidemia.  


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 2001 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The veteran's hypothyroidism is manifested by continuous 
medication required for control, but not by fatigability and 
mental sluggishness. 

2.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, nor is it manifested by a history 
of diastolic pressure predominantly 100 or more, which 
requires continuous medication for control.   

3.  The veteran's claimed cardiovascular dysmetabolic 
syndrome is not shown by the evidence to be a compensable 
disability.  

4.  The veteran's high cholesterol readings, or 
hyperlipidemia, is not shown by the evidence to be a 
compensable disability. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.119, 
Diagnostic Code 7903 (2007).  

2.  The criteria for an initial compensable rating for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).   

3.  Cardiovascular dysmetabolic syndrome is not a compensable 
disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2007).   

4.  High cholesterol is not a compensable disability.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this regard, the Board is aware of the veteran's 
statements in April 2004 and December 2005, in which a 
description was made the effect of the service-connected 
disability on employability and daily life.  These statements 
indicate awareness on the part of the veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim. Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.  

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
issue of hypothyroidism to be covered by the second 
requirement of Vazquez-Flores, and no further analysis in 
that regard is necessary.  The Board notes that the veteran 
did not receive notice of the specific blood pressure 
measurements regarding his claim for hypertension.  The Board 
finds that this notification error is non-prejudicial to the 
veteran since the record shows that the veteran does not have 
the blood pressure measurements to warrant an increased 
rating and thus, the benefits are precluded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007).      

Finally, the August 2004 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the November 2005 Statement of the Case.  The veteran was 
accordingly made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, through March 2004, May 2004, August 2005, and 
March 2006 letters, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate increased ratings claims, as well as specifying 
what information and evidence must be submitted, what 
information and evidence will be obtained by VA, and the need 
to advise VA of or submit any further evidence that pertains 
to the claims.  The veteran did not receive notice as to the 
information and evidence needed to substantiate effective 
date claims until the March 2006 letter.  As such, this 
aspect of the VCAA notice was in error as it was not timely 
under the requirement of Dingess.  Nevertheless, the Board 
finds that such error is not prejudicial to the veteran 
because in light of the denials of the claims on appeal, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  

Moreover, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield, supra (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and a VA examination report are associated 
with the claims file.  Private medical records are also 
available.  As such, the Board finds that the RO fulfilled 
its duty to assist the veteran.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analyses

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41. 

Because the veteran is challenging the initially assigned 
disability rating, it has been in continuous appellate status 
since the original assignment of service connection. The 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Hypothyroidism, currently rated as 10 percent disabling

The RO granted service connection for hypothyroidism and 
assigned a 10 percent rating in an August 2004 decision.  The 
veteran appealed this decision.  The Board finds that the 
preponderance of the evidence is against the appeal, and the 
claim will be denied. 

The veteran contends that he is entitled to an initial 
disability rating in excess of 10 percent for the 
manifestations of his service connected hypothyroidism.  
Diagnostic Code 7903 provides for a 30 percent disability 
rating for hypothyroidism characterized by fatigability, 
constipation, and mental sluggishness.  A 10 percent rating 
is assigned for hypothyroidism manifested by fatigability, or 
continuous medication required for control of symptoms.  38 
C.F.R. § 4.119, Diagnostic Code 7903.

There is no medical evidence showing that the veteran 
experiences fatigability or mental sluggishness as a result 
of his hypothyroidism.  Private medical records, dated June 
2002, reflect that the veteran had a thyroid disorder.  
However, the veteran was not noted to have experienced 
fatigue, constipation, or mental sluggishness as a result of 
his thyroid disorder.  The veteran was afforded a VA 
examination for his thyroid condition.  The examiner 
diagnosed the veteran with hypothyroidism and noted that the 
veteran had constipation as a symptom.  The veteran was not 
noted to have fatigue or mental sluggishness.  The examiner 
also stated that the veteran's hypothyroidism did not have a 
significant effect on his activities of daily living.  

In sum, the medical evidence of record does not show that the 
veteran experiences symptoms of fatigue or mental 
sluggishness as a result of his hypothyroidism.  Therefore, 
the Board will deny a rating in excess of 10 percent.  
38 C.F.R. § 4.119, Diagnostic Code 7903.
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Rather, for the reasons 
discussed above, the preponderance of the evidence is against 
the veteran's claim. Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

Hypertension, currently rated as 0 percent disabling

The RO granted service connection for hypertension and 
assigned a noncompensable rating in an August 2004 decision.  
The veteran appealed this decision.  The Board finds that the 
preponderance of the evidence is against the appeal, and the 
claim will be denied. 

The criteria for a compensable rating of 10 percent for 
hypertension is diastolic pressure predominantly 100 or more, 
or systolic pressure predominantly 160 or more, or a history 
of diastolic pressure predominantly 100 or more which 
requires continuous medication for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

The record includes numerous blood pressure readings from 
2002 and 2003 private medical records, and blood pressure 
readings during the veteran's June 2006 VA examination.  The 
only notable blood pressure reading is in January 2003, where 
the veteran's diastolic pressure measured 105.  Although the 
veteran takes blood pressure medication regularly and asserts 
that his blood pressure would be in excess of the criteria 
for a 10 percent rating, there is no documented medical 
history of diastolic pressure predominantly 100 or more at 
any time, beside the isolated January 2003 measurement.  In 
sum, the medical evidence does not show that the veteran had 
an elevated blood pressure reading that was compensable for 
VA purposes.  Therefore, the veteran's claim for an initial 
compensable rating for hypertension must be denied.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Rather, for the reasons 
discussed above, the preponderance of the evidence is against 
the veteran's claim. Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran seeks service connection for high cholesterol and 
cardiovascular dysmetabolic syndrome.  Lab reports within 
private medical records show that the veteran has high 
cholesterol.  The January 2006 VA examination report reflects 
that the veteran had cardiovascular dysmetabolic syndrome.  
The veteran does not allege that he has an underlying 
condition as result of his high cholesterol or cardiovascular 
dysmetabolic syndrome.  

Symptoms, without a diagnosed or identifiable underlying 
malady or condition, do not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 439 (1995).  An 
elevated cholesterol level represents only a laboratory 
finding, and not an actual disability for which the VA can 
grant compensation.  Similarly, cardiovascular dysmetabolic 
syndrome, as it is described by the printed copy of the 
internet search submitted by the veteran and associated with 
the claims file, is group of risk factors for heart disease.  
This group of risk factors is not a disease or disability for 
which compensation may be awarded within the meaning of VA 
law and regulations.  If these risk factors manifest into a 
diagnosable disability, then service connection may be 
established for such disability.   

As the veteran has not alleged he has a heart disability or 
any other compensable disability due to high cholesterol or 
cardiovascular dysmetabolic syndrome, service connection is 
denied.  38 C.F.R. § 3.303.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Rather, for the reasons 
discussed above, the preponderance of the evidence is against 
the veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

A rating in excess of 10 percent for hyperthyroidism is 
denied. 

An initial compensable rating for hypertension is denied. 

Service connection for high cholesterol is denied. 

Service connection for cardiovascular dysmetabolic syndrome 
is denied.  



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


